DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 10-14, 17-21, and 23-33 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by the applicant when read in light of the specification. 

Vadlamani teaches a method comprising: 5operating a vehicle with an engine of the vehicle in a running state and a battery charging system in an operating state (Vadlamani [0045-0046] the vehicle is in an “engine-on” coasting state, and the battery is charged through the engine);
 operating at least one component of the vehicle in a first component mode, the at least one component operating on a normal voltage supplied by a battery connected to the battery charging system when operating the at least one component in the first 10component mode (Vadlamani [0022] the battery may be used to provide power to a starter motor and/or may be used to provide power to other vehicle systems, such as electrical systems or HVAC systems); 
detecting a first change in operation of the vehicle, the first change in operation of the vehicle comprising the engine of the vehicle transitioning from the running state to a non-running state, the 
in response to detecting the first change in operation of the vehicle (Vadlamani [0015-0016] the vehicle determines and predicts when the vehicle will need to come to a stop and shuts down the engine if it is determined that the vehicle will remain stopped), predicting a second change in operation of the vehicle, the second change in operation of the vehicle comprising a crank event including transitioning the engine of the vehicle from the non-running state to the running state (Vadlamani [0017] the vehicle monitors the environmental conditions to predict when the engine should be restarted (transitioning from non-running state to the running state)).
Yonekura teaches operating a vehicle component during the first and second change (Yonekura [0033] AC remains on during engine idle, in both econ and auto mode; [[0043]-[0044] however, if the desired air conditioning load exceeds a predetermined value, the engine is placed in the operative state (the engine turns on) to provide sufficient cooling capacity desired by the AC load. The examiner understands that the AC remains turned on during the entire process; [0021] the AC device may be adapted to use the energy stored in battery when acting as the driving motor, which means when the engine is off and the components are powered by the battery).
However, none of the cited prior art contains claim limitations regarding in response to predicting the second change in operation of the vehicle, operating the at least one component in a second component mode different from the first component mode, the second component mode enabling the at least one component to continue to function during the crank event based
mode in response to predicting the second change in operation of the vehicle.
Therefore, claims 1, 4-8, 10-14, 17-21, and 23-33 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/J.Y./Examiner, Art Unit 3665

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665